Exhibit10.4 RESTATED AGREEMENT AND GENERAL RELEASE Celanese Corporation, its Subsidiaries and its Affiliates, (“Employer”) 1601 West LBJ Freeway, Dallas, Texas 75234, and Miguel A. Desdin, his heirs, executors, administrators, successors, and assigns (“Former Employee ”), agree that: 1. Last Day of Employment (Separation Date). The last day of employment with Celanese is April10, 2009. 2. Consideration. In consideration for signing this Agreement and General Release (hereinafter the “Agreement”) and compliance with the promises made herein, Employer and Former Employee agree: a. Retention on Payroll. The Employer will retain Employee on the payroll until the separation date. b. Separation Pay. The Company will provide a separation payment in an amount equal to $395,778, representing the Employee’s current annual base salary plus target bonus in effect at the time of separation. Such amount shall be paid in a lump sum, within 30 calendar days after Former Employee signs and returns this Agreement and a signed copy of the letter attached as ExhibitA. c. Bonus. Former Employee will be eligible to receive a bonus payout for 2008 based on Company performance without modification for Employee’s individual performance (a 1.0 modifier) under the same terms and conditions as other employees who receive a 2008 bonus payout. The 2008 bonus will be payable on or before March15, 2009.Employee will be eligible for a prorated bonus payout for 2009, minus lawful deductions. The prorated payout will be based on his/her separation date (4-10-09). It will be paid at Target and based on an individual performance modifier of 1.0.; in the amount of $34,125 minus lawful deductions. The 2009 prorated bonus will be payable within 30 calendar days after Former Employee signs and returns this Agreement and a signed copy of the letter attached as ExhibitA. d. Long Term Incentive Awards. Former Employee will continue to receive certain benefits provided under the various Long Term Incentive (LTI)Award Agreements, summarized as follows: (i) 2006 Stock Option Award. With respect to the stock options awarded to the Former Employee pursuant to the Nonqualified Stock Option Award Agreement made effective May 16, 2006, the Employee will continue to vest in 10,000 stock options on January1, 2010. Once vested, these stock options, along with any stock options previously vested pursuant to this award, shall be exercisable by the Employee through April10, 2010. The remaining 10,000 unvested stock options scheduled to vest on January1, 2011, will be canceled on the separation date with no additional consideration. (ii) Performance-Based Restricted Stock Unit Award. With respect to the Performance-Based Restricted Stock Unit (RSU)Agreement between the Company and the Former Employee made effective April2, 2007, the Employee will continue to vest in a prorated portion of the target award on the scheduled vesting dates and in the amounts outlined on the following schedule, where the actual number of RSUs that vest will be determined based on the Company’s achievement of the performance goals pursuant to the terms of the award agreement and as generally applied to all recipients of such Performance-Based RSU awards: -1- Calculation and Vesting of the 2007 Performance-Based RSU Award: Original Prorated Target Performance Period Target Award Proration Formula Award* Vesting Date April1, 2007 to September30, 2009 3,125 RSUs (25/30) months 2,604 RSUs October1, 2009 April1, 2007 to September30, 2010 3,125 RSUs (25/42) months 1,860 RSUs October1, 2010 April1, 2007 to September30, 2011 3,125 RSUs (25/54) months 1,447 RSUs October1, 2011 Totals 9,375 RSUs 5,911 RSUs * The actual number of RSUs that vest will range between 0% and 150% of the Prorated Target Award based on the Company’s achievement of the performance goals The remaining unvested portion of the 2007 Performance-Based RSU award issued pursuant to the award agreements will be canceled on the separation date with no additional consideration. (iii)2008 Stock Option Award. With respect to the stock options awarded to the Former Employee pursuant to the Nonqualified Stock Option Award Agreement made effective February7, 2008, the Employee will continue to vest in 2,500 stock options on February8, 2010. Once vested, these stock options, along with the 2,500 stock options that previously vested on February9, 2009, shall be exercisable by the Employee through April10, 2010. The remaining 5,000 unvested stock options will be canceled on the separation date with no additional consideration. (iv) Performance-Vesting RSU Award. With respect to the 2008
